UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jasper Brooks,                                                             1/28/2020

                                 Plaintiff,
                                                             1:19-cv-06170 (JPO)
                    -against-
                                                             ORDER SCHEDULING
 National Railroad Passenger Corporation,                    SETTLEMENT CONFERENCE

                                 Defendant.



STEWART D. AARON, United States Magistrate Judge:

       The settlement conference currently scheduled before Magistrate Judge Stewart Aaron

(see ECF No. 12) is adjourned at the request of the parties until Thursday, April 2, 2020 at 10:00

a.m. in Courtroom 11C, United States Courthouse, 500 Pearl Street, New York, NY 10007.

       The parties must comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at http://www.nysd.uscourts.gov/judge/Aaron.

SO ORDERED.

DATED:         New York, New York
               January 28, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
